The State of e




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 18, 2014

                                       No. 04-13-00789-CR

                                John Christopher DOMINGUEZ,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 226th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013CR3592
                            Honorable Sid L. Harle, Judge Presiding


                                          ORDER
         Appellant’s brief was due February 28, 2014, but was not filed. The clerk of this court
notified appellant’s counsel of the deficiency by letter dated March 4, 2014. See TEX. R. APP. P.
38.8(b)(2). The letter required appellant to respond in writing within ten days, explaining why
the brief has not been filed and demonstrating that counsel has taken affirmative steps to prepare
and file the brief. The letter further advised counsel that if an adequate response was not timely
filed, the court would abate the appeal for an abandonment hearing in the trial court. We have
received no response.

        Pursuant to Rule 38.8(b)(2) of the Texas Rules of Appellate Procedure, we ORDER this
appeal abated and remanded to the trial court. We ORDER the trial court to conduct a hearing
to determine: (1) whether appellant desires to prosecute his appeal, and (2) whether appointed
counsel has abandoned the appeal. Because appellant is indigent, the trial court must take steps
to ensure effective assistance of counsel, including the appointment of new counsel if necessary.

       The trial court may, in its discretion, receive evidence on the first issue by sworn affidavit
from the appellant. The trial court shall, however, order appellant=s counsel to be present at the
hearing.

        The trial court is further ORDERED to make written findings and conclusions on these
issues. The clerk and court reporter are ordered to file in this court on or before April 17, 2014:
(1) a reporter’s record of the hearing, and (2) a supplemental clerk’s record containing the trial
court’s written findings of fact, conclusions of law, and recommendations addressing the above
issues. See TEX. R. APP. P. 38.8(b)(3).

       We order the clerk of this court to serve a copy of this order on the trial court, all
counsel, the district clerk, and the court reporter.


                                                  _________________________________
                                                  Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of March, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court